Title: To George Washington from Joseph Buckminster, 27 November 1789
From: Buckminster, Joseph
To: Washington, George


          
            Sire
            Portsmouth [N.H.] November 27: 1789
          
          I should not have presumed to intrude upon a moment of your time, filled as I know it must be with a variety of the most important cares, were it ⟨not⟩ to execute a request made when you were at Portsmouth, To present in the name of Lady Pepperell, Relict of Sr William Pepperell the inclosed discourse. Though the connections of her Ladyship have been such as would lead us to suppose that she would have entered into the views and prejudices of the British administration, yet she has invariably been friendly to the american revolution, and wished to give some token of her high esteem and respect for one, who had been so highly honored of God, in effecting it. Her ill health and infirmities forbad her soliciting the honor of a visit when you landed at Kittery, near her mansion: But she wishes you to recieve the inclosed, as a token of her respect, presented by one who begs leave to subscribe himself, with the most fervent prayers for your Prosperity and happiness Your most Obdnt Humble Servt
          
            Joseph Buckminster
          
        